       CASE 0:20-cv-02189-WMW-LIB Doc. 47 Filed 10/21/20 Page 1 of 23




                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA

Patrick Berry, Henrietta Brown,                Civil File No. 20-cv-02189 (WMW/KMM)
Nadine Little, Dennis Barrow,
Virginia Roy, Joel Westvig,
Emmett Williams, on behalf of                    MEMORANDUM OF DEFENDANTS
themselves and a class of similarly-situated     CITY OF MINNEAPOLIS, MAYOR
individuals; and ZACAH,                          FREY, CHIEF MEDARIA
                                                 ARRADONDO, AL BANGOURA,
              Plaintiffs,                        AND CHIEF JASON OHOTTO IN
                                                 OPPOSITION TO THE MOTION
v.                                               FOR A TEMPORARY
                                                 RESTRAINING ORDER OR
Hennepin County; Hennepin County Sheriff         PRELIMINARY INJUNCTION
David Hutchinson, in his individual and official
Capacity; City of Minneapolis; Minneapolis Mayor
Jacob Frey, in his individual and official capacity;
Minneapolis Chief of Police Medaria Arradondo,
in his individual and official capacity; Superintendent
Al Bangoura, in his individual and official capacity;
Park Police Chief Jason Ohotto, in his individual and
official capacity; Police Officers John Does;
and Police Officers Jane Does,

              Defendants.

                                     INTRODUCTION

       Defendants, City of Minneapolis (“City”), Mayor Jacob Frey, Minneapolis Police

Chief Medaria Arradondo, and Superintendent Alfred Bangoura and Park Police Chief
        CASE 0:20-cv-02189-WMW-LIB Doc. 47 Filed 10/21/20 Page 2 of 23




Jason Ohotto of the Minneapolis Park and Recreation Board (“MPRB”),1 oppose Plaintiffs’

motion for a temporary restraining order or preliminary injunction.2

       Under its charter, the City of Minneapolis operates through its “boards,

commissions, committees, departments, and officers.” (Declaration of Sarah McLaren

(“McLaren Decl.”) Ex. 1 (Charter § 1.4(a)).)) The charter establishes the Minneapolis

Park and Recreation Board (“Park Board”) as a unique department of the City, which

reports to its own elected board of commissioners. (McLaren Decl., Exs. 2-3 (Charter

§§ 6.2, 6.3).) “The [Park] Board establishes, governs, administers, and maintains, and

may design, develop, and improve . . . the parks, parkways, and recreational opportunities

in and adjacent to the City.” (McLaren Decl., Ex. 2 (Charter § 6.2(a)(1)(A)).)

       The Park Board enjoys broad powers to effect its mandate, including “all the

powers for which any general law, special law, or ordinance provides, including any

power necessary and proper for exercising its enumerated powers or for performing its

lawful functions.” (McLaren Decl., Ex. 2 (Charter § 6.2(a)(2).) These powers include the

power to tax property and borrow money. (McLaren Decl., Ex. 4 (Charter § 6.5(a)–(b).)

The Park Board enacts its own ordinances, maintains and disciplines its own police force,

and has its own attorney. (McLaren Decl., Ex. 2-3 (Charter §§ 6.2(c), 6.2(e), 6.3(e).)




1
  The MPRB is not a listed Defendant in this case, and it still has not been served. It
would be a necessary party to this case.
2
  ZACAH does not have standing.
                                              2
        CASE 0:20-cv-02189-WMW-LIB Doc. 47 Filed 10/21/20 Page 3 of 23




                                      FACT SUMMARY
A.   MPRB Facts

       The MPRB is a unique, semi-autonomous department of the City of Minneapolis

headed by a superintendent who reports to an elected board of commissioners. The MPRB

owns and maintains 6,800-acre park system made up of 180 park properties, including

playgrounds, golf courses, gardens, biking and walking paths, nature sanctuaries, lakes,

and a 55-mile roadway system. See generally Declaration of Chief Jason Ohotto (“Ohotto

Declaration”), at ¶ 3.      Its Park Police officers enforce MPRB ordinances and rules

throughout the park system. Id. at ¶ 5.

       On May 13, 2020, Governor Walz issued Executive Order 20-55, which, in relevant

part, states:

                Encampments. Homeless encampments, including both new and
                existing encampments, should not be subject to sweeps or
                disbandment by state or local governments, as such sweeps or
                disbandments increase the potential risk and spread of COVID-19.
                Law enforcement is not prohibited from addressing trespassing or
                exigent circumstances (i.e., those requiring immediate action to
                protect life, prevent injury, or preserve evidence) that occur within
                encampments or among or including people staying outdoors. Law
                enforcement and other first responders should respond to trespassing
                and exigent circumstances as those situations require. If a local
                government entity is providing sufficient alternate housing, shelter,
                or encampment space that complies with the MDH guidance,
                Homeless Services Settings: Interim Guidance for Providers, and
                the CDC guidance, Responding to COVID-19 Among People
                Experiencing Unsheltered Homelessness, or if an encampment has
                reached a size or status that is a documented threat to the health,
                safety, or security of residents, state or local governments may
                restrict, limit, or close encampment spaces. I authorize the
                Commissioners of the Minnesota Housing Finance Agency and
                Human Services, as co-chairs of the Minnesota Interagency Council
                on Homelessness, to issue further guidance as needed to clarify this
                provision or further address the issue of homeless encampments.



                                                 3
        CASE 0:20-cv-02189-WMW-LIB Doc. 47 Filed 10/21/20 Page 4 of 23




EO 20-55, at ¶ 5 (May 13, 2020).

       Following the governor’s executive order, a number of tents began popping up in

Minneapolis parks. Declaration of Al Bangoura (“Bangoura Declaration”), at ¶ 10.

However, Park Board Ordinance 2-33 does not allow people to live in parks, since it limits

park hours to set times— unless an individual has a permit. On June 10, 2020, more people

began moving into Powderhorn Park to establish an encampment. See Ohotto Declaration,

at ¶ 6; accord Bangoura Declaration, at ¶ 10.

       Superintendent Bangoura and Chief Ohotto made the determination to advise the

unsheltered people that they could not permanently stay in the park. Bangoura Declaration,

at ¶ 10. On June 12, 2020, Park Police served a seventy-two-hour notice on people camping

in the parks. Id. Later that day, Bangoura received a call from Erik Grumdahl, Deputy

Director of Minnesota State Interagency Council on Homelessness, stating that under the

governor’s Executive Order 20-55 the MPRB was prohibited from preventing homeless

people from residing in its parks. Id. Based on this counsel, the MPRB rescinded its notice.

Id.

       Then, on June 17, 2020, based on Governor Walz’s Executive Order 20-55, and the

governor’s office’s interpretation of that order, the Board of Park Commissioners passed

Resolution 2020-253 declaring Minneapolis parks as a refuge space for homeless people.

Id. at ¶ 11; accord Resolution 2020-253. By late June and early July, there were over 300

tents in Powderhorn Park, and 40 other homeless encampments within the Minneapolis

park system. Id. at 13. Soon after the development of the Powderhorn encampments, the



                                             4
        CASE 0:20-cv-02189-WMW-LIB Doc. 47 Filed 10/21/20 Page 5 of 23




situation immediately grew dangerous for both the homeless occupants and the surrounding

residents. Id. at 14.

       Powdernhorn Park received constant 911 calls from the surrounding community;

there has been documented use of hypodermic needles—with thousands of discarded

needles found in Powdernhorn Park alone; there were multiple reports of fights, domestic

disputes, documented sexual assaults, shootings, and late night disputes. Id. at 16. Accord

Ohotto Dec. ¶ 11.

       Besides the numerous public safety concerns, those residing in Powderhorn Park

were living in very unsanitary conditions. Id. The MPRB was sued by an adjacent property

owner who stated that the conditions at Powderhorn amounted to a public and private

nuisance. Violent crime in the park system increased dramatically due to the

encampments—with an increase of 91% for rapes and 200% for aggravated assaults.

Ohotto Dec., ¶ 11.

       On July 15, 2020, the Board of Park Commissioners enacted Resolution 2020-267,

which limited the number of parks that could be refuge sites to twenty. Bangoura

Declaration, ¶ 14 (Exhibit D). Each site was limited to no more than twenty-five people at

each encampment, and no encampment could be in or near a school safety zone. Id.

       Due to the growing public health and safety concerns, Superintendent Bangoura

issued a directive in July 2020 to remove one of the two encampments at Powderhorn Park.

Id. at ¶ 16-20. The MPRB only disbanded encampments that had multiple documented

public health and safety issues arise or that did not comply with the terms of Resolution

2020-267. Id. In each case of disbandment, Superintendent Bangoura, Park Police Chief

                                            5
         CASE 0:20-cv-02189-WMW-LIB Doc. 47 Filed 10/21/20 Page 6 of 23




Ohotto, and the executive staff would assess the situation at an encampment in terms of

documented safety and sanitary hazards. Id. Accord Ohotto Declaration ¶ 13 (stating that

he worked extensively with City and County partners to ensure they were adhering to

Executive Order 20-055).

         To coordinate a disbandment, Superintendent Bangoura remained in constant

communication with Don Ryan, a leading expert on homelessness, from Hennepin County,

Peter Ebnet from Mayor Frey’s office with the City of Minneapolis, and the City of

Minneapolis Health Department officials. Id. at ¶ 17. The MPRB never disbanded an

encampment when there was not adequate housing available or where a permitted location

was not available. Id. Moreover, notice was and is always provided prior to seeking to

disband an encampment, usually significantly more than 48 hours. Ohotto Declaration, ¶¶

14-20.

         The MPRB’s Community Outreach team, lead by Cordell Wiseman, coordinated

the permit process. Id. at ¶ 20. This team would visit encampments regularly and get to

know the residents for the purpose of establishing some form of communication with the

people residing in the encampments, to monitor encampments, and to inventory the number

of tents in each park twice weekly. Id; accord Declaration of Cordell Wiseman (“Wiseman

Declaration”), at ¶ 2. The Outreach team also provided encampment residents with

information regarding shelters and housing. Wiseman Declaration, ¶ 2. Moreover, when

encampments chose to voluntarily vacate, the Outreach team would work closely with

encampment occupants to ensure that any property left behind was abandoned. Id. at ¶ 4.



                                           6
        CASE 0:20-cv-02189-WMW-LIB Doc. 47 Filed 10/21/20 Page 7 of 23




Property was never disposed of before Community Outreach was certain that it was

abandoned. Id. at 4; see also Declaration of Jeremy Barrick, ¶ 3.

B.      City Defendants’ Facts.

     1. The City of Minneapolis and Its Partners Are Working Diligently to Support
        Individuals Experiencing Homelessness, Especially with the Arrival of Winter
        Weather.

        Partners from the City of Minneapolis, Hennepin County and State of Minnesota

are working together to provide new options for housing and shelter for people

experiencing homelessness in Hennepin County. (Declaration of Katie Topinka

(“Topinka Decl.”) at ¶ 3.)

        A broad coalition of government agencies, nonprofit and philanthropic partners

are currently operating the largest and safest emergency shelter system that has ever

existed in Hennepin County as a response to the COVID-19 pandemic. These collective

efforts have thus far allowed us to avoid the devastating impacts COVID-19 has had on

people experiencing homelessness in other cities. (Topinka Decl. at ¶ 4.)

        There is existing emergency shelter capacity, especially for women, children and

families. Emergency shelters continue to see beds becoming newly available each day,

and some go unused each night. There are also around 200 current vacancies in board and

lodge facilities, which provide another housing option for people experiencing

homelessness. (Topinka Decl. at ¶ 5.)

        The City and its partners are also working to open new spaces that meet the

individual needs of people sleeping outside before the end of the year, and to make

permanent improvements to ensure COVID-19 safety guidelines continue to be met at

                                             7
        CASE 0:20-cv-02189-WMW-LIB Doc. 47 Filed 10/21/20 Page 8 of 23




existing and new shelter spaces, as they have since the beginning of the pandemic.

(Topinka Decl. at ¶ 6.)

       By the end of 2020, governmental and non-governmental partners, including city,

county, state and philanthropic individuals and organizations, plan to invest $55 million

to open at least seven sites to provide emergency shelter, low-barrier housing and

protective housing for people experiencing homelessness, as well as enhance existing

shelters and expand support services and street outreach. An additional 670 units of very

affordable housing designated for people experiencing homelessness will have opened or

begun construction by the end of this year. (Topinka Decl. at ¶ 7.)

       The City and its partners recognize that emergency shelter may not meet

everyone’s individual needs. They are committed to working directly with individuals to

find the best solutions available. One person sleeping outside is too many. The City and

its partners are committed to making full use of the options available right now, even as

more options become available. (Topinka Decl. at ¶ 8.) So far in 2020, 1,300 people

experiencing homelessness have found permanent housing with help from city, county,

state and nonprofit partners. (Topinka Decl. at ¶ 9.)

       New safe spaces, enhanced shelter and expanded supports are expected by year’s

end, specifically four new emergency shelter locations totaling investment of $15.2

million for 200 total beds. (Topinka Decl. at ¶ 10.) Specifically, Homeward Bound will

include 50 beds for Native American adults and represents a $7.5 million total

investment. (Id.) Its planned opening is December 1, 2020. (Id.) The Lerner Building

will include 100 separate units in an “indoor village” for people currently experiencing

                                             8
        CASE 0:20-cv-02189-WMW-LIB Doc. 47 Filed 10/21/20 Page 9 of 23




unsheltered homelessness. (Id.) It represents a $6 million total investment and has a

planned opening end of December 2020. (Id.) The Salvation Army emergency shelter

will include 30 beds for women experiencing unsheltered homelessness. (Id.) This

represents a $1.3 million total investment and has a planned opening of December 1,

2020. (Id.) The Simpson Housing emergency shelter now includes 20 beds for women

experiencing unsheltered homelessness on a separate floor of Simpson Housing’s existing

emergency shelter location. (Id.) This involves a $400,000 total investment, and it

opened in October. (Id.)

       New protective housing sites are also being acquired to replace hotel rooms

currently leased by Hennepin County for people at high risk of COVID-19 complications

due to age or underlying health conditions. (Topinka Decl. at ¶ 11.)

       Enhancements are also being made to all existing shelters to improve safety and

meet CDC COVID-19 guidelines, representing a $5.7 million total investment. (Topinka

Decl. at ¶ 12.) These enhancements include $3.2 million to make physical improvements

to existing shelter sites such as air flow systems, partitions, etc. and $2.5 million to

ensure all existing shelters continue to provide 24/7 accommodations. (Id.)

       The City and its governmental partners have also invested $17.4 million in

expanded support services, including: (1) $675,000 to expand homeless diversion

services at Simpson Housing to help people find alternatives to shelter; (2) $700,000 to

add seven new street outreach workers; and (3) $16 million in state ESP-CV and CARES

Act funding to expand shelter capacity at hotels/motels and shelters, extend shelter hours,

increase staffing, support outreach workers and food provision. (Topinka Decl. at ¶ 13.)

                                               9
       CASE 0:20-cv-02189-WMW-LIB Doc. 47 Filed 10/21/20 Page 10 of 23




       In addition to these investments, city, county, state, nonprofit and philanthropic

partners continue to work together to develop and preserve permanent affordable housing

and to create policies that support a variety of housing options. (Topinka Decl. at ¶ 14.)

Twelve projects with 670 units of new housing designated for people experiencing

homelessness will have opened or begun construction by the end of this year, including:

       a.     Catholic Charities Exodus 2.0 (construction beginning soon): 203 units for

       people experiencing chronic homelessness.

       b.     Park 7 (open now): 61 units for people experiencing homelessness.

       c.     Mino-Bimaadiziwin (opening December 2020): 17 units for people

       experiencing homelessness. Maya Commons (opened July 2020): 12 units for

       people experiencing homelessness.

       d.     Maya Commons (opened July 2020): 12 units for people experiencing

       homelessness.

       e.     Penn Avenue Union (opened August 2020): 4 units for people experiencing

       homelessness.

       f.     Lake Street Phase 1 (opening late 2020): 6 units for people experiencing

       homelessness.

       g.     Franklin Avenue AICDC site (opening soon): 20 beds for Native American

       residents experiencing homelessness with chemical dependency.

       h.     Gateway NE (opening early 2021): 10 units for people experiencing

       homelessness.



                                             10
       CASE 0:20-cv-02189-WMW-LIB Doc. 47 Filed 10/21/20 Page 11 of 23




      i.     Scattered site opportunities (opening soon): 200 new units for people

      experiencing homelessness, including 100 permanent and 100 time-limited, at

      various sites around the county with subsidies and support services.

      j.     Amber Apartments (construction beginning soon) – 17 units for people

      experiencing homelessness.

      k.     Lydia Apartments (construction beginning soon) – 80 units for people

      experiencing homelessness.

      l.     Anishinabe III (construction beginning soon) – 40 units for people

      experiencing homelessness.

(Topinka Decl. at ¶ 15.)

      In addition to the above-listed efforts, the City of Minneapolis is also working on

an ordinance to allow shared housing in the city, which would create additional low-

barrier, affordable housing options. Zoning requirements related to emergency shelters

are also under review to make sure the city can continue to provide adequate shelter

space for those who need it. (Topinka Decl. at ¶ 16.)

      2.     The City of Minneapolis and the Minneapolis Police Department Did
             Not Clear or Demobilize the Encampments at Issue.

      While officers with the Minneapolis Park Police and the Minneapolis Police

Department wear identical uniforms, the Minneapolis Park Police and the Minneapolis

Police Department are two separate law enforcement agencies. (Declaration of Grant

Snyder (“Snyder Decl.”) at ¶ 4.) They report through two separate chains of command to

two different police chiefs. (Id.) The Minneapolis Park Police is the primary law


                                            11
        CASE 0:20-cv-02189-WMW-LIB Doc. 47 Filed 10/21/20 Page 12 of 23




enforcement agency for Minneapolis Parks, which are under the jurisdiction of the

Minneapolis Park and Recreation Board. (Id.)

        The Minneapolis Police Department has a Homelessness and Vulnerable

Populations Initiative (“MPD Homelessness Outreach Unit”). (Snyder Decl. at ¶ 2.) The

MPD Homelessness Outreach Unit was created in 2018 to act as a liaison between people

experiencing homelessness and various governmental and non-governmental partners.

(Snyder Decl. at ¶ 3.) These partners include schools, state and local agencies, non-

profits and city residents. (Id.) The MPD Homelessness Outreach Unit also provides

resources and referrals to people experiencing homelessness including food, clothing and

referrals to housing and medical providers. (Id.) Since its inception in 2018, Lieutenant

Grant Snyder has been working with the MPD Homelessness Outreach Unit. (Id.)

        In the spring of 2020, Lt. Snyder was contacted by the Minneapolis Park Police.

(Snyder Decl. at ¶ 5.) The Minneapolis Park Police requested that Lt. Snyder consult

with them regarding their response to the growing and expanding encampments on park

property. (Id.)

        Lt. Snyder, along David O’Connor, another officer in the MPD Homelessness

Outreach Unit, provided consultation to the Minneapolis Park Police on these issues.

(Snyder Decl. at ¶ 6.) Using the knowledge and expertise they had developed as

members of the MPD Homelessness Outreach Unit, they advised Minneapolis Park

Police on strategies and approaches to responding to health and safety issues arising in

the encampments while also treating those individuals in the encampments with dignity.

(Id.)

                                            12
       CASE 0:20-cv-02189-WMW-LIB Doc. 47 Filed 10/21/20 Page 13 of 23




       While Lt. Snyder provided general input to the Park Police regarding their

response to encampments, it was not Lt. Snyder’s, or any other member of the

Minneapolis Police Department’s, role to advise the Park Police regarding if or when a

camp should be demobilized, or cleared. (Snyder Decl. ¶ 7.)

       In his role as a consultant to the Minneapolis Park Police, Lt. Snyder was present

when Minneapolis Park Police undertook the demobilization efforts at the Park Board

properties mentioned in the Complaint: Powderhorn Park, Peavey Park, Kenwood Park,

and Elliot Park. (Snyder Decl. ¶ 8-9.) At each of these demobilizations Lt. Snyder was

wearing plain clothes and did not direct the actions of Park Police or engage in the

removal of any persons or property. (Snyder Decl. ¶ 9.)

       Lt. Snyder was in charge of any Minneapolis Police Department response during

the demobilization efforts at these encampments. (Snyder Decl. ¶ 10.) No member of the

Minneapolis Police Department directed the actions of Park Police or engaged in the

removal of any persons or property from these encampments. (Id.) No Minneapolis

Police Department Officer sprayed chemical irritant or otherwise engaged in use of force

when these encampments were being cleared. (Id.) The officers pictured in the

photographs in the Complaint are members of the Minneapolis Park Police, not the

Minneapolis Police Department. (Id.)




                                            13
        CASE 0:20-cv-02189-WMW-LIB Doc. 47 Filed 10/21/20 Page 14 of 23




                                       ARGUMENT

I.     STANDARD FOR A TEMPORARY RESTRAINING ORDER OR
       PRELIMINARY INJUNCTION.

        Plaintiffs are seeking a temporary restraining order to halt Defendants from

removing encampments currently located at parks and also to prospectively halt

Defendants from ever removing any future camper camping anywhere on public property

in Hennepin County.

        As Plaintiffs properly assert, in determining whether to issue a temporary restraining

order or preliminary injunction, the court considers the Dataphase factors:           (1) the

movant’s probability of success on the merits; (2) the threat of irreparable harm or injury

to the movant absent the injunction, (3) the balance between the harm to the movant and

the harm that the injunction’s issuance would inflict on other interested parties; and (4) the

public interest. Rogers v. Bryant, 942 F.3d 451, 455 (8th Cir. 2019). “The party seeking

injunctive relief bears the burden of proving these factors.” Lankford v. Sherman, 451 F.3d

496, 503 (8th Cir. 2006). “The court has broad discretion when ruling on preliminary

injunctions.” Id.

      II. PLAINTIFFS ARE NOT ENTITLED TO INJUNCTIVE RELIEF FOR THE
          LOSS OF THEIR PROPERTY.

        Plaintiffs assert five claims against Defendants. The bulk of Plaintiffs’ respective

claims are that the alleged seizure and destruction of their personal property violated the

Federal and State Constitutions, and state common law.             See, Claims 1-3 and 5;

Memorandum of Law in Support of Motion for Temporary Restraining Order; pps. 9-17,

23.

                                              14
       CASE 0:20-cv-02189-WMW-LIB Doc. 47 Filed 10/21/20 Page 15 of 23




       Plaintiffs “must first establish that harm will result without injunctive relief and the

harm will not be compensable by money damages.” Ben-Yonatan v. Concordia College

Corp., 863 F.Supp. 983, 986 (D. Minn. 1994). Plaintiffs have not shown this. According

to the complaint, Plaintiff Dennis Barrow is living in a van, not within a park encampment,

so no harm will result to him without injunctive relief. Plaintiffs’ Compl. ¶ 20. Similarly,

as of October 1, 2020, Plaintiff Patrick Berry is living in an apartment, so he will not face

any resulting harm if injunctive relief is denied.3 Id. at ¶ 37. Moreover, Plaintiffs Henrietta

Brown, Nadine Little, and Virginia Roy are staying in hotels, so they will not suffer any

resulting harm if Plaintiffs’ motion for injunctive relief is denied.4 Id. at ¶¶ 54, 64.

       Only Plaintiffs Joel Westvig and Emmett Williams are still living in park

encampments. Id. at ¶¶ 89, 108-09. Both allege there is no available shelter space, but that

is not the case. Topinka Declaration, ¶¶ 9, 12. See also Declaration of Hewitt filed on

behalf of Hennepin County. Plaintiffs Westvig and Williams are likely to suffer worse

harm if they are permitted to continue to camp in Minneapolis parks during the winter

months.

       In addition, courts have consistently held that Minnesota Statute § 466.02, which

permits recovery for property loss due to municipal agents, is an adequate remedy that bars

constitutional claims. Hubenthal v. Winona County, 751 F.2d 243, 246 (8th Cir. 1984)


3
  Plaintiffs’ complaint does not allege that ZACAH will suffer harm resulting from the
court’s denial of its motion for injunctive relief. Plaintiffs’ Compl. ¶¶ 4-11.
4
  Note that Plaintiffs’ complaint alleges that occupants of the Brackett Park encampment
were evicted by the MPRB, but that is false—encampment occupants disbanded that
encampment on their own. See Ohotto’s Declaration ¶ 24(k); contra Plaintiffs’ Compl. ¶¶
73-76.
                                              15
       CASE 0:20-cv-02189-WMW-LIB Doc. 47 Filed 10/21/20 Page 16 of 23




(holding Section 466.02 to be an adequate remedy for loss of property); Burns v. Office of

Attorney General, 2009 WL 825778, at *20 (D. Minn. Mar. 27, 2009) (Fourth Amendment

claim for loss of and damage to property during inventory search barred by Section

466.02); McKinney v. Minnesota, 2008 WL 4831762, at *4 (D. Minn. Nov. 3, 2008) (claim

for damage to residence during execution of search warrant barred by Section 466.02);

Randle v. City of Minneapolis, 2007 WL 2580568, at *7 (D. Minn. Sept. 5, 2007)

(dismissing claim for damage to and loss of property during execution of warrant due to

plaintiff’s failure to pursue relief under Section 466.02); Giddens v. Porras, 2006 WL

2502261, at *7 (D. Minn. Aug. 29, 2006) (dismissing claim for loss of property, namely

killing of pet, during execution of search warrant for failure to pursue relief under Section

466.02). Accordingly, as for the alleged loss of their property, Plaintiffs have an adequate

remedy at law—they can sue Defendants for damages. Therefore, a TRO is not appropriate

for Claims 1-3 and 5.

IV.PLAINTIFFS ARE NOT ENTITLED TO A TEMPORARY INJUNCTION
   BARRING THEIR REMOVAL FROM PUBLIC LANDS IN HENNEPIN
   COUNTY.

   A. Plaintiffs are not reasonably likely to succeed on the merits of their claim that
      they have a constitutional right to establish a “home” on public land.

       1.     The Park Board provides adequate due process to persons before
              removing encampments and disposing of abandoned property.

       The Fourth Amendment, applicable to the states via the Fourteenth Amendment,

requires that any seizure of property be conducted reasonably. U.S. Const. amend. IV. A

seizure is a “meaningful interference with an individual’s possessory interests in that

property.” Soldal v. Cook Cty., 506 U.S. 56, 71 (1992). The seizure of abandoned property

                                             16
       CASE 0:20-cv-02189-WMW-LIB Doc. 47 Filed 10/21/20 Page 17 of 23




does not implicate the Fourth Amendment. See Abel v. United States, 362 U.S. 217, 241

(1960) (holding that there was no Fourth Amendment violation from the warrantless

seizure of abandoned items found in a hotel room trashcan); accord Phillips v. City of

Cincinnati, No. 1:18-CV-541, 2020 WL 4698800, at *20 (S.D. Ohio Aug. 13, 2020).

       The reasonableness of a seizure depends on the context. New Jersey v. T.L.O., 469

U.S. 325, 337 (1985). To determine reasonableness, the court must balance both the private

and governmental interests. Soldal, at 71. Here, any seizure related to the Park Board’s

disbandment of a park encampment was reasonable, because encampment occupants and

permit holders were given notice of planned removal efforts usually forty-eight hours5 or

more prior to any seizures of personal property and procedural safeguards were established

to protect against property loss. Ohotto Declaration, ¶ 19.

       2.     Plaintiffs do not have a privacy right to establish a “home” on public
              land.

       Minnesota law prohibits acquiring title to public land by adverse possession. Minn.

Stat. § 541.01; accord Heuer v. Cty. of Aitkin, 645 N.W.2d 753, 757 (Minn. Ct. App. 2002)

(holding that the statute prohibited acquisition by adverse possession or prescriptive

easement).

       Plaintiffs assert that they would rather camp outside than transition to a shelter (“[the

right to privacy] protects their decision as to where they safely sleep.” Plaintiffs’ brief, p.

18. This is, of course, patently ridiculous. Under Plaintiffs’ theory, if they wanted to



5
 Kenwood encampment was removed 24 hours after notice was given. Ohotto
Declaration, ¶ 17.
                                              17
       CASE 0:20-cv-02189-WMW-LIB Doc. 47 Filed 10/21/20 Page 18 of 23




establish their “home” in a federal courthouse or the White House, they have a

constitutional right to do so and that the government must show a compelling state interest

to bar them. Perhaps that is why they cite no case law to support their theory.

       3.     Plaintiffs are unlikely to succeed on the merits of their claim that
              Defendants “create danger” by removing encampments.

   Under the state-created danger theory, the plaintiff must prove (1) that he was a member

of a limited, precisely definable group; (2) that the state actor’s conduct put him at a

significant risk of serious, immediate, and proximate harm; (3) that the risk was obvious

or known to the state actor; (4) that the state actor acted recklessly in conscious disregard

of the risk; and (5) that in total, the state actor’s conduct shocks the conscience.

Montgomery v. City of Ames, 749 F.3d 689, 694 (8th Cir. 2014), citing DeShaney v.

Winnebago Cty. Dep’t of Soc. Servs., 489 U.S. 189, 197 (1989). To shock the conscience,

       an official’s action must either be motivated by an intent to harm or, where
       deliberation is practical, demonstrate deliberate indifference. Deliberate
       indifference requires both that the official ‘be aware of facts from which the
       inference could be drawn that a substantial risk of serious harm exists’ and that
       official actually draw the inference.

Montgomery at 695.

       Plaintiffs make generalized claims that they will be placed at significant risk of

serious, immediate and proximate harm by being evicted from public land, but they

cannot succeed on the merits of this claim. Indeed, five of the seven Plaintiffs are

currently sheltered from the weather in vans, apartments or hotels. Only two are currently

housed in parks. To say that they will be placed at significant risk of serious, immediate




                                             18
       CASE 0:20-cv-02189-WMW-LIB Doc. 47 Filed 10/21/20 Page 19 of 23




and proximate harm if they are required to leave those parks is disingenuous.6 Moreover,

requiring persons to vacate encampments that have become violent and public health

hazards does not “demonstrate deliberate indifference.” Rather, the removal of

encampments has been done in a safe and methodical manner to protect those in the

encampments as well as the public. Plaintiffs cannot succeed on the merits of their “state

created danger” claim and therefore, a TRO should not issue.

      B.      Plaintiffs cannot show that there is a threat of irreparable harm to
              them if the TRO does not issue.

       As discussed above, five of the seven Plaintiffs have already transitioned to shelter

outside of the elements. Only two remain in parks. Should the Park Board determine that

those encampments should be removed, they will do so in the same manner as they have

with the other encampment: making a determination that the encampments have become

health and safety risks to the campers and the public and that there is adequate shelter

elsewhere. Notice will be provided, as will outreach services. See, Ohotto Declaration, ¶

19; Wiseman Declaration ¶ 3, 4.

       Moreover, as discussed at length in the Topinka Declaration, a broad coalition of

government agencies, nonprofit and philanthropic partners are currently operating the

largest and safest emergency shelter system that has ever existed in Hennepin County as a

response to the COVID-19 pandemic. These collective efforts have thus far allowed us to



6
 As the Court is no doubt aware, the Twin Cities received a record snow fall on October
20, 2020. Certainly, a person who is housed indoors is far more protected from the
elements that one in a tent who risks having their tent collapse under the weight of the
early snow and, worse, hypothermia or death.
                                             19
          CASE 0:20-cv-02189-WMW-LIB Doc. 47 Filed 10/21/20 Page 20 of 23




avoid the devastating impacts COVID-19 has had on people experiencing homelessness

in other cities. (Topinka Decl. at ¶ 4.) Moreover, shelter space is available and the

coalition is working towards continuing to provide shelter for the homeless. See

generally, Topinka Declaration. Not only is there no threat of irreparable harm to the two

remaining Plaintiffs who reside in parks if the TRO does not issue, finding shelter from

the elements for them with the assistance of the all of the partners working to house

persons will have a positive effect on the currently homeless.

          C.     The balance of harm and the public interest weighs in favor of the
                 public.

          Plaintiffs assert that the balance of harm weighs in their favor because “it is

indisputable that any amorphous claims of health and safety concerns by Defendants or

an interest in clean public spaces is vastly outweighed by Plaintiffs’ interest in

maintaining their home.” (Plaintiffs’ brief, p. 27).

          Defendants claims of health and safety concerns are not “amorphous.” As is set

forth in the Declarations of Alfred Bangoura and Jason Ohotto, the encampments had

become magnets for significant crime and sites containing human feces and used needles.

The health and safety concerns that lead to the disbandment of the encampments instead

weigh in the favor of the public, who have a right to expect clean and safe parks that they

can use for recreational purposes. Bangoura Declaration ¶¶ 14, 16; Ohotto Declaration ¶¶

10, 11.

          The balance of harms and the public interest weigh against Plaintiffs and

therefore, the TRO should not issue.


                                                20
       CASE 0:20-cv-02189-WMW-LIB Doc. 47 Filed 10/21/20 Page 21 of 23




       Because the Dataphase factors weigh against Plaintiffs, they are not entitled to a

TRO entitling them camp on public land.

IV.    This Court Should Reject Plaintiffs’ Request to Create a Right to Establish
       Residence on Any Public Green Space in Hennepin County.

       As discussed above, Plaintiffs have no legal right to establish residence in public

parks. Nevertheless, Plaintiffs ask this Court to enjoin Defendants from clearing or

demobilizing encampments of homeless individuals living in “public parks and other

publicly-owned green space within Hennepin County.” (Plaintiffs’ Proposed Order.)

       Plaintiffs’ requested injunction would effectively enable individuals to establish

residence on any public green space in Hennepin County. In addition to lacking any

basis in law, such an order would contradict the guidance provided by Governor Walz.

Governor Walz recognized that local governments may need to restrict, limit or close

encampment spaces “if an encampment has reached a size or status that is a documented

threat to the health, safety, or security of residents.” (Declaration of Clare Diegel (Doc.

6), Ex. 3 (Emergency Executive Order 20-47).) Plaintiffs ask this Court to ignore state

and local authorities’ real public health and safety concerns and creates federal rights

where none exist. As is detailed above, the City and its governmental partners are

engaged in extensive efforts to provide all individuals with safe housing, especially as

winter weather arrives. Plaintiffs’ requested relief would in fact work against these

efforts by keeping individuals in unsafe living conditions with the accompanying public

health and safety concerns especially given the fact that winter in Minnesota arrived.




                                             21
       CASE 0:20-cv-02189-WMW-LIB Doc. 47 Filed 10/21/20 Page 22 of 23




                                       CONCLUSION

       Winter has arrived early in Minnesota. It defies common sense and the law to order

that homeless persons have a constitutionally protected right to occupy Park Board, and

public land in freezing winter conditions. The Defendants in this case have all worked

hard and are continuing to work diligently to help people experiencing homelessness. An

order granting the relief the Plaintiffs seek will not assist those persons and is not consistent

with the law.

       For all of the above-mentioned reasons, Defendants request that the court deny

Plaintiffs’ motion for a temporary restraining order or preliminary injunction.


Date: October 21, 2020                              RICE, WALTHER & MOSLEY, LLP

                                                    s/ Ann E. Walther
                                                    Ann E. Walther (# 21369X)
                                                    Brian F. Rice (# 14468X)
                                                    Alana M. Mosley (#400188)
                                                    10 Second Street Northeast, Suite 206
                                                    Minneapolis, Minnesota 55413
                                                    (612) 676-2300

                                                    Attorneys for Defendants Al Bangoura,
                                                    Jason Ohotto and the Minneapolis Park
                                                    and Recreation Board




                                               22
      CASE 0:20-cv-02189-WMW-LIB Doc. 47 Filed 10/21/20 Page 23 of 23




Dated: October 21, 2020                  JAMES R. ROWADER, JR.
                                         City Attorney
                                         By

                                         /s/ Sarah McLaren
                                         SARAH McLAREN (#0345878)
                                         Assistant City Attorney
                                         Minneapolis City Attorney’s Office
                                         350 S. Fifth Street, Room 210
                                         Minneapolis, MN 55415
                                         (612) 673-2183
                                         sarah.mclaren@minneapolismn.gov

                                         Attorneys for Defendants City of
                                         Minneapolis, Mayor Jacob Frey, and
                                         Chief of Police Medaria Arradondo




                                    23
